Citation Nr: 1809607	
Decision Date: 02/16/18    Archive Date: 02/27/18

DOCKET NO.  14-20 982A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for prostate cancer, to include as due to exposure to an herbicide agent.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

B. Whitelaw, Associate Counsel


INTRODUCTION

The Veteran served honorably on active duty in the U.S. Army from April 1970 to November 1971, including in Korea.

This matter comes before the Board of Veterans' Appeals (Board) on appeal form a February 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran has repeatedly argued that his prostate cancer was caused by exposure to Agent Orange while serving in Korea from October 1970 through August 1971.  Although he acknowledges that the Camp at which he was stationed was not in an area that has been associated with exposure to herbicide agents, he contends that he was tasked with delivering supplies to soldiers out in the field where he states herbicides had been sprayed.  He explained that Korean personnel had told him that the fields in which he was sent were cleared out with spray and that he personally observed open fields with dead grass.

VA's Adjudication Procedure Manual (M21-1MR) provides instructions for developing claims when a Veteran claims exposure to an herbicide agent based on service in the Korean Demilitarized Zone (DMZ).  See M21-1MR, Part IV, Subpart ii, Chap. 1, Sec. H, Para. 4.  In those cases, the M21-1MR instructs VA to send a request to the Joint Services Records Research Center (JSRRC) for verification of exposure to herbicide agents.  See M21-1MR, Part IV, Subpart ii, Chap. 1, Sec. H, Para. 4.c.

Here, VA issued a formal finding in February 2013 indicating the Veteran had not provided sufficient information to send a verification request to the JSRRC or the National Archives and Records Administration (NARA) regarding the Veteran's contended exposure to an herbicide agent.  However, as indicated above, the Veteran provided additional information in November 2016 that elaborates on the Veteran's contentions regarding exposure to an herbicide agent while serving in Korea, including specific dates of service.  

Given this additional information, the Board finds that a remand is necessary in order for the AOJ to attempt to verify the Veteran's claimed exposure to herbicide agents while serving on active duty in Korea.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask him to verify all periods of service and duties which he contends caused him to be exposed to an herbicide agent.

2.  Thereafter, send a request to the JSRRC, NARA, or other appropriate body in an effort to verify the Veteran's claimed exposure to herbicide agents while serving in Korea from October 1970 through August 1971.  All requests and responses received should be associated with the claims file.  If any such verification is not possible, it should be so certified in the record.

3.  After ensuring compliance with the items above, conduct any other development deemed necessary or raised by the record.

4.  Finally, readjudicate the Veteran's claim for service connection for prostate cancer.  If the claim is not granted, provide the Veteran and his representative a Supplemental Statement of the Case and allow them an appropriate amount of time to respond before returning the claim to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




